Citation Nr: 1218840	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for postoperative dislocation of the right shoulder with scar, currently rated as 10 percent disabling.  

(The issue of entitlement to an extension beyond the delimiting date of August 1, 2007, of the basic 10-year period of eligibility for receiving educational assistance under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file was ultimately transferred to the RO in Buffalo, New York.    

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased rating for postoperative dislocation of the right shoulder with scar.  

The Veteran was last afforded a VA examination for his right shoulder disability 
in July 2008, almost 4 years ago.  Following that examination, the Veteran submitted private treatment records dated in late 2008 noting the Veteran had limitation of motion of the shoulder, but did not provide the degrees of motion lost.  Thus,

Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his postoperative dislocation of the right shoulder with scar at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.   

2.  Schedule the Veteran for a VA joints examination to address the severity of his postoperative dislocation of the right shoulder with scar disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A rationale for any opinion expressed should be provided.  


The examiner should describe all symptomatology associated with the right shoulder disability.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail, including range of motion of the right shoulder (specifying at what degree in motion pain begins).  The examiner should document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.  

Regarding the right shoulder scar, the examiner should also measure the length and width of the scar and determine whether the scar is painful on examination, superficial, deep, or unstable.    

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


